Citation Nr: 0310872	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.



FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claim has been obtained.

2.  Hepatitis C was not shown in service.

3.  The evidence submitted in support of the claim for 
service connection for hepatitis C does not establish a nexus 
between the current diagnosis of hepatitis C and service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
September 2000 letter to the veteran, the April 2002 
Statement of the Case (SOC), and the November 2002 
Supplemental SOC (SSOC) provided to the veteran, specifically 
satisfy the requirement at § 5103A of VCAA in that they 
clearly notify him of the evidence necessary to substantiate 
his claim.  By letter dated in April 2001, the RO informed 
the veteran of what evidence was of record and advised him of 
how responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not indicated the existence of any outstanding Federal 
government records that could substantiate his claim, that 
have not already been associated with the claims file.  Nor 
did he refer to any other records that could substantiate his 
claim.  As the RO has secured a complete record and has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West. 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate that the veteran underwent 
an enlistment physical examination in October 1971 and a 
separation physical examination in December 1973.  Both 
report(s) of medical examination indicate normal clinical 
evaluations and are negative for any defects or diagnoses 
pertaining to the liver.  Clinical examination of the skin 
was negative for any tattoos on both examinations.  In 
conjunction with his enlistment physical examination, the 
veteran denied any history of jaundice or hepatitis.  Medical 
history indicated only one surgery: removal of tonsils at age 
five.  Dental records also indicate that in July 1972 and 
February, August, and December 1973, the veteran denied any 
history of any prolonged illness or recent evidence of 
infection. 

A June 2000 letter from S.H., M.D., the veteran's physician 
from a VA medical facility, indicates that he is the 
veteran's primary liver doctor.  Dr. H. reveals that the 
veteran suffers from advanced chronic liver disease, which 
has resulted in total disability.  At the time of the letter, 
the veteran was undergoing evaluation for liver transplant.

The veteran underwent a mental health consultation in 
December 2000, which indicated that the veteran was a good 
candidate for a liver transplant from a neuropsychological 
perspective.  The veteran was voluntarily admitted to a VA 
medical center in January 2001 to complete the liver 
transplant workup.  Progress notes indicate a 20-year history 
of alcohol abuse.  The veteran reported that he has not drunk 
alcohol since 1995.

The veteran's physician referred his case to the Liver 
Transplant Board at VA North Texas Health Care System for a 
transplant request in May 2001.  The transplant board 
deferred the request, noting that additional 
studies/procedures were needed.

G.B., M.D. referred the veteran for liver transplant 
evaluation in September 2001.  She indicated that he is Child 
B cirrhotic due to hepatitis C and alcoholic liver disease 
diagnosed in 1995.  She reported that the veteran had used 
alcohol heavily previously, but none for approximately five 
years.  She also indicated a remote history of intravenous 
drug abuse, but none for greater than 20 years.

Liver transplant evaluation notes, dated in December 2001, 
reveal that the veteran denied a history of intravenous drug 
use or pre-1992 blood transfusions.  He reported that he had 
a tattoo from an intravenous drug user in unclean 
circumstances.  Preventive medicine notes, also dated in 
December, indicate that the risk factors for hepatitis C are 
blood transfusion (prior to 1992), intravenous drug use, 
exposure to blood/blood products, multiple sexual partners, 
hemodialysis, tattoo/body piercing, cocaine use, unexplained 
liver disease, unexplained abnormal ALT/SGP, and history of 
alcohol abuse. 

The veteran reported during a psychology 
assessment/consultation in December 2001 that he had a 22-
year history of alcoholism.  He disclosed that when he was 
drinking heavily, he consumed at least 24 cans of beer a day.  
He reported that he stopped drinking in 1995 when he was 
diagnosed with liver disease. 

Liver transplant follow-up notes, dated in July 2002, 
indicate that the veteran underwent orthotopic liver 
transplantation in May 2002.  The impression in July included 
the following: status post orthotopic liver transplant May 
2002; hepatitis C reactivation; hepatopulmonary syndrome; 
recovery status post liver transplant; anxiety; two small 
hepatoma explant; hypertension; and diabetes mellitus II.


II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  While the evidence of record has established 
that the veteran has a current diagnosis of hepatitis C, 
there is no medical evidence to indicate that the diagnosis 
is connected to his service.  A review of service medical 
records reveals the complete absence of any complaint or 
diagnosis pertaining to liver disease, including hepatitis.  
The veteran was not diagnosed until 1995, over 20 years after 
service.  In light of the lack of evidence showing an in-
service complaint or diagnosis and the 20-year interval 
between separation and diagnosis of hepatitis C, the Board 
must deny the claim for service connection for hepatitis C.  

In reaching the conclusion that service connection for 
hepatitis C is not warranted, the Board has considered the 
necessity of obtaining a VA physical examination or opinion 
to decide the appeal.  In this regard, the Board reviewed the 
record in light of the "risk factors" for hepatitis C as 
indicated in December 2001 VA Preventive Medicine note (blood 
transfusion (prior to 1992), intravenous drug use, exposure 
to blood/blood products, multiple sexual partners, 
hemodialysis, tattoo/body piercing, cocaine use, unexplained 
liver disease, unexplained abnormal ALT/SGP, and history of 
alcohol abuse).  The veteran's service medical records fail 
to disclose that any of the listed risk factors applied 
during active service.  The veteran has consistently denied 
several risk factors such as having ever received a blood 
transfusion or blood products.  The record is silent as to 
other risk factors, such as multiple sexual partners, 
hemodialysis, cocaine use, and abnormal ALT/SGP.  The veteran 
was not diagnosed with a liver disease prior to 1995.  
Treatment records do indicate the veteran did have some risk 
factors for hepatitis C.  In this regard, the veteran's 
doctor reported in September 2001 that the veteran had a 
remote history of past intravenous drug use and the veteran 
consistently reported a history of alcohol abuse.  However, 
the abuse of alcohol and drugs or disabilities resulting 
there from is not compensable.  38 U.S.C.A. § 1110.  The 
veteran disclosed during treatment that he had received a 
tattoo under unsanitary conditions from an intravenous drug 
user.  In this regard, service medical records, most notably, 
the separation physical examination, fail to demonstrate 
evidence of any tattoos during the veteran's active service.  
Accordingly, the record fails to show an injury, disease, or 
event in service with which the veteran's currently diagnosed 
hepatitis C could be linked.

The medical evidence in this case, or lack thereof, is 
controlling and is overwhelmingly against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.    
 






ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

